Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 May 22, 2018

The Court of Appeals hereby passes the following order:

A18D0457. INGRID GRIFFIN v. JOHNNIE GRIFFIN.

      On April 19, 2018, the trial court issued a decree of divorce to Ingrid and
Johnnie Griffin. In the order, the court awarded sole physical and legal custody of the
couple’s minor child to Johnnie Griffin and declared that Ingrid Griffin could only
have supervised visitation as stated in an attached exhibit. Ingrid Griffin filed this
timely application for discretionary appeal from the court’s order.
      Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable. In addition, “[u]nder Georgia law, visitation rights are a part of custody.”
Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013). Thus, the order at issue
here is directly appealable.
      This Court will grant a timely discretionary application if the lower court’s
order is directly appealable. See OCGA § 5-6-35 (j). Accordingly, this application
is hereby GRANTED. Ingrid Griffin shall have ten days from the date of this order
to file a notice of appeal with the trial court. If, however, she has already filed a
notice of appeal, she need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/22/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.